Title: From George Washington to Jedediah Huntington, 16 October 1783
From: Washington, George
To: Huntington, Jedediah


                        
                            My dear Sir,
                            Rocky Hill Octr 16th 1783.
                        
                        Your letter of the 3d Instt, which I received a few days since, informed me of your intention to retire from
                            the Army.
                        Permit me, My dear Sir, to take this oppertunity of expressing to you my obligations for the support and
                            assistance I have in the course of the War, received from your abilities & attachment to me.
                        As during our Service together, you have always possessed my esteem & affection, so you will now
                            carry with you every possible wish I can form for your future happiness. I beg you to present my Complemts to Mrs
                            Huntington & to believe me with great regard Dr Sir—Yr Most Obedt & Affecte Servt
                        
                            G: Washington
                        
                    